449 F.2d 1298
UNITED STATES of America ex rel. Henry Arthur FOREMAN, Appellant,v.STATE OF NEW JERSEY Respondent.
No. 18167.
United States Court of Appeals,Third Circuit.
Submitted Sept. 24, 1971.Decided Oct. 6, 1971.

Henry Arthur Foreman, pro se.
Jerome Jay Cohen, Asst. Prosecutor, Rudolph J. Rossetti, Camden, N. J.  (A. Donald Bigley, Camden County Prosecutor, Camden, N. J., on the brief), for respondent.
Before VAN DUSEN, ALDISERT and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Whether this be considered an appeal from a denial of a writ of habeas corpus or of a request for relief under the Civil Rights Act, 42 U.S.C.A. Sec. 1983, we will not disturb the judgment of the district court.


2
Treating certain informal filings of appellant as an application for a certificate of probable cause, this court denied the request by order of August 15, 1969, and limited the proceedings to one in the nature of a Civil Rights action.  So construed, appellant is entitled to no relief, it being consistently held that a state is not a "person" subject to suit within the meaning of the Civil Rights Act.  United States ex rel. Gittlemacker v. Philadelphia, 413 F.2d 84, 86 (3rd Cir. 1969); Fear v. Commonwealth, 413 F.2d 88 (3rd Cir.), cert. denied, 396 U.S. 935, 90 S. Ct. 278, 24 L. Ed. 2d 234 (1969).


3
The judgment of the district court will be affirmed.